Citation Nr: 1114735	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected low back pain and lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from June 2000 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, granted the appellant's claim, increasing her lumbar spine disability from 10 percent to 20 percent disabling, effective August 2, 2005, the date of her claim.  The appellant submitted a notice of disagreement with this decision in August 2006, and subsequently perfected her appeal in December 2006.  Since this increase did not constitute a full grants of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that while the appellant requested a Board hearing in her December 2006 Substantive Appeal, correspondence received in April 2007 withdrew this hearing request.  Accordingly, the appellant's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In January 2010, this claim came before the Board.  At that time, it was determined that additional evidentiary development was necessary prior to the adjudication of the appellant's claim.  Specifically, the Appeals Management Center was directed to obtain outstanding VA treatment records and to schedule the appellant for a new VA spine examination.  These directives have been accomplished.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  





	(CONTINUED ON NEXT PAGE
FINDINGS OF FACT

1.  The medical and other evidence of record indicates that throughout the rating period on appeal, the appellant's service-connected chronic low back pain has been manifested by subjective complaints of pain and muscle spasm.

2.  The evidence does not show that the appellant's service-connected chronic low back pain is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the service-connected chronic low back pain and lumbar myositis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks an increased disability rating for her service-connected chronic low back strain.

In the interest of clarity, the Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of the issue has proceeded in accordance with the provisions of the law and regulations.

Standard of Review

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The initial October 2005 notice letter and the subsequent notifications provided to the appellant fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Though the appellant was not provided with specific notice compliant with the holding in Vazquez-Flores, the Board finds that she has not been prejudiced thereby.  All of the aforementioned requirements were provided to the appellant in the October 2006 and February 2010 statements of the case.  Furthermore, the November 2009 Appellant's Brief specifically set forth the requirements for an increased disability rating under the appropriate Diagnostic Code.  It is clear that the appellant was well aware of what was necessary for an increased rating.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate her appellate claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

In short, the record indicates that the appellant received appropriate notice pursuant to the VCAA.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

VA provided the appellant with appropriate VA examinations in November 2005 and June 2010.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since she was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by the record.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the duty to assist provisions of the VCAA and that no further actions need be undertaken on the appellant's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  She has declined the option of a personal hearing before the Board.

Accordingly, the Board will proceed to a decision.



II.  The Merits of the Claim

Disability Ratings - In General

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

Specific Rating Criteria

Effective September 26, 2003, a general rating formula for diseases and injuries of the spine will provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.  This formula encompasses current Diagnostic Code 5237 [lumbosacral strain].

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).





Analysis

The appellant's service-connected chronic lumbar pain is currently rated 20 percent disabling under the current General Rating Formula for Diseases and Injuries of the Spine.  

Assignment of Diagnostic Code

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

With respect to the current schedular criteria, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).

The appellant's service-connected chronic lumbar pain is not consistent with intervertebral disc syndrome.  At no time during the appellant period has she been diagnosed with intervertebral disc syndrome, nor has she been prescribed bed rest for incapacitating episodes.  In fact, during both her November 2005 and June 2010 VA examinations, neurological examination testing (including sensory, motor, reflex, and Lasegue's testing) was all considered to be normal.  See VA Examination Reports, November 10, 2005 and June 16, 2010.  Accordingly, the current Formula for Rating Intervertebral Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the appellant's service-connected chronic lumbar pain and lumbar myositis will be rated using the General Rating Formula for Diseases and Injuries of the Spine.

Schedular Rating

As noted above, under the current schedular criteria, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the appellant must show forward flexion of the thoracolumbar spine to 30 degrees or less; or of ankylosis of the thoracolumbar spine.  At no time during the appeal period has the appellant demonstrated forward flexion to 30 degrees or less.  During her VA examination in November 2005, range of motion findings for forward flexion were from zero to 90 degrees, with pain at 55 degrees.  See VA Spine Examination Report, November 10, 2005.  The June 2010 VA examination report noted the appellant's forward flexion to be zero to 75 degrees.  See VA Spine Examination Report, June 16, 2010.  Though the appellant demonstrated pain at 55 degrees in 2005, she has clearly not met the schedular requirement for a 30 percent disability rating.

The Board observes in passing that ankylosis of the entire lumbar spine is not demonstrated in the medical evidence, and the appellant does not appear to contend that her back is ankylosed.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]; see also VA Examination Reports, November 10, 2005 and June 16, 2010.  Accordingly, the appellant's service-connected chronic low back pain and lumbar lordosis do not warrant a 40, 50, or 100 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.

In short, the objective medical evidence of record indicates that the appellant is not entitled to an increased disability rating under the current schedular criteria.


DeLuca Considerations

In evaluating the appellant's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010).  See DeLuca, supra.

The appellant has complained of severe low back pain.  However, there is no evidence that such symptomatology warrants the assignment of additional disability.  It is clear from the reports of the aforementioned VA examinations described above that the appellant's pain was taken into consideration in measuring range of back motion.  Moreover, the November 2005 VA examiner noted that the appellant's range of motion was not limited by fatigue, weakness or lack of endurance.  The appellant had a normal gait and preserved spinal contour.  See VA Examination Report, November 10, 2005.  

The June 2010 VA examiner noted the appellant's complaints of daily flare-ups, including fatigue, decreased motion, stiffness and spasm.  Of note however, the appellant had normal posture and a normal gait.  Furthermore, she did not demonstrate any abnormal curvatures, to include gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, or listing.  Though there was objective evidence of pain upon repetitive motion, no additional limitation was noted after three repetitions of range of motion exercises.  The appellant was noted to have normal muscle tone with no atrophy.  See VA Examination Report, June 16, 2010.  Thus, the Board finds that the currently assigned 20 percent disability rating takes into account the appellant's additional complaints of pain on motion.

Thus, there is no basis on which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45.






Conclusion

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the appellant's claim of entitlement to an increased rating for her service-connected chronic low back pain and lumbar myositis.  The benefit sought on appeal is accordingly denied.

Hart Considerations

The appellant's chronic low back pain has been rated 20 percent disabling since August 2, 2005, the date of the claim.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was presented with the question of whether it is appropriate to apply staged ratings when assigning an increased rating.  In answering this question in the affirmative, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The appellant filed a formal claim for an increased rating for her service-connected chronic low back pain and lumbar myositis on August 2, 2005.  In this case, therefore, the relevant time period is from August 2, 2004, to the present.



The evidence of record, to include the November 2005 and June 2010 VA examination reports, does not indicate that the appellant's chronic low back pain and lumbar myositis was more or less severe during the appeal period under consideration.  Staged ratings are therefore not appropriate.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.


Neither the appellant nor her representative expressly raised the matter of entitlement to an extraschedular rating.  The appellant's contentions have been limited to those discussed above, i.e., that her disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the appellant and her representative have not identified any factors, which may be considered to be exceptional or unusual with respect to the service-connected chronic low back pain and lumbar myositis, and the Board has been similarly unsuccessful.

The record does not show that the appellant has required frequent hospitalizations for her service-connected chronic low back pain and lumbar myositis.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the appellant's low back disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Entitlement to an increased disability rating in excess of 20 percent for service-connected low back pain and lumbar myositis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


